1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
In claim 4, the phrase “controller switches…..” is indefinite; claim recites using the charge storage member when the detected value is outside the range; it is vague as to when controller switches from the charge storage member to the secondary battery as there is no condition to meet; it is vague as to when it switches;
In claim 5, the phrase wherein as the reference range,…and equal to or less than the first threshold is set up” is vague; it is unclear as to when the first threshold is set up; perhaps applicant intends to delete “and”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-7,10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2004-94732) in view of Yasuyuki (JP-H05199668) and Fujita (JP 4121793).
As to claim 1, Takeshi discloses a standby state maintaining device comprising a secondary battery e.g. 116 provided separately from a vehicle battery e.g. ACC;B; a controller e.g. 115 having a first operation mode of, in a state in which a starting switch of a vehicle is off, maintaining a power saving standby state of a vehicle-mounted information apparatus e.g. 11 by using the secondary battery 116. Takeshi does not explicitly disclose the use of a temperature sensor and a capacitor. Yasuyuki teaches to use the temperature sensor to measure the temperature of the secondary battery to protect the battery e.g. see TH1;TH2 in fig. 6. Fujita teaches to use the capacitor and a temperature sensor e.g. 13 with a controller to provide power and measure the temperature respectively (see para 0029; figs. 3-5). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Takeshi to use the temperature sensor as taught by Yasuyuki and Fujita to measure the temperature of the battery to lengthen the battery life and improve batter performance (para 0006) and to use the capacitor to provide the power in absent of the battery as taught by Fujita (paras 0004;0029).

    PNG
    media_image1.png
    647
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    550
    media_image3.png
    Greyscale

As to claims 2-4, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein the controller 115 in Takeshi or Fujita 7 switches the batteries/capacitor when predetermined condition is met.
As to claim 5, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above. Takeshi teaches to use the timer (e.g. see abstract) and it is arbitrary as when to switch to the secondary battery or the capacitor by use of the controller.
As to claim 6, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein as the reference range, either a range including values equal to or less than a first threshold, or a range including values equal to or greater than a second threshold less than the first threshold, and equal to or less than the first threshold is set up (the threshold temperature is set to 60 degree C or 0 degree C in Yasuyuki).
As to claim 7, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein the controller has a second operation mode of, in the state in which the starting switch is off, maintaining the power saving standby state by using the charge storage member (the combination device has the secondary battery and the capacitor; Takeshi teaches to switch the storage devices).
As to claims 12,14, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein the controller maintains the power saving standby state by using the vehicle battery until the detected value falls within the reference range after the starting switch has been switched off (see e.g. abstract in Takeshi).
As to claims 10-11,13,15, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein when the detected value is greater than the first threshold in the first operation mode, the controller causes a cooling device for the secondary battery to operate (e.g. ses para 0009 in Fujita).
As to claim 16, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein the secondary battery comprises either a lithium ion battery or a nickel-metal hydride battery (para 0030 in Fujita).


As to claim 17, Takeshi in view of Yasuyuki and Fujita discloses the standby state maintaining device as described above wherein the charge storage member comprises a super capacitor in Fujita (para 0029 in Fujita).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858